Citation Nr: 1144971	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  97-27 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder as secondary to service-connected coccygodynia. 

2.  Entitlement to service connection for residuals of a chronic lumbar strain, to include herniated lumbar discs, degenerative arthritis of the lumbar spine and lower extremity muscle weakness; and cervical myelopathy at C3-C4, to include as secondary to service-connected coccygodynia. 

3.  Entitlement to an increased rating for coccygodynia, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1973 to September 26, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These include the August 1996 rating decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a psychiatric disorder, to include as secondary to his service-connected coccygodynia; the July 1997 rating decision which denied a rating in excess of 10 percent for coccygodynia; and the September 2000 rating decision which denied service connection for residuals of a chronic lumbar strain, to include herniated lumbar discs, degenerative arthritis of the lumbar spine and lower extremity muscle weakness, and cervical myelopathy at C3-C4. 

In January 2002, the Board remanded these matters for further development and disposed of additional claims which were on appeal at that time. 

This case once again reached the Board in June 2006.  At that time, the Board made a determination to reopen the psychiatric disorder claim based on the receipt of new and material evidence.  The Board then remanded the issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for coccygodynia for further development.  But in this same June 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a chronic lumbar strain. 

The Veteran appealed the Board's decision to deny service connection for residuals of a chronic lumbar strain to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2007 Order and Joint Motion, the Court vacated the Board's decision as to the chronic lumbar strain issue and remanded this issue so that the Board may request a VA etiological opinion.  In this regard, the Court indicated that the Board had not substantially complied with its previous January 2002 remand order, which requested a VA etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders). 

In addition, the Court indicated that it did not have jurisdiction of the issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for coccygodynia, since the Board had remanded these claims in June 2006 for further development, such they were not yet final.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997). 

In November 2008, to comply with the Court's Order, the Board remanded this case to the RO. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the November 2008 remand, the Board, in part, requested that the RO obtain the records of the Veteran's recent hospitalization for a spinal injury at the Richmond VA Medical Center (VAMC), obtain clarification as to whether any of the spinal pathology currently manifest is at least as likely as not related to the in-service trauma the Veteran experienced, afford the Veteran a VA examination to ascertain the extent of disability solely attributable to the service-connected coccygodynia, and schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disability.

Accordingly, the RO requested records from the Richmond VAMC, requested clarification of the opinion, and scheduled the Veteran for his examinations.  

However, the only record from the Richmond VAMC associated with the claims file is a note indicating that the Veteran had been admitted for a spinal cord injury on October 14, 2008, and discharged on October 29, 2008.  No actual reports of treatment have been obtained.  Thus, the RO should attempt to obtain the reports of treatment during the Veteran's over two-week hospitalization at the above VAMC.  See Stegall, 11 Vet. App. at 271.

Although the RO obtained the requested clarification from a VA examiner in April 2009, to ensure due process, the RO should obtain an addendum on whether any change in opinion is warranted after obtaining the above reports of treatment.  See Stegall, 11 Vet. App. at 271.

The RO requested a VA joints examination to ascertain the extent of the Veteran's service-connected coccygodynia.  However, an administrative note reflects that the spine examination, requested to determine whether the Veteran's current lumbar and cervical conditions are related to service, would include the necessary findings and the examination was cancelled.   In this regard, although the Veteran underwent a VA spine examination in April 2009, the report of that examination is inadequate for rating purposes as it does not address the questions posed by the Board in the remand.  Thus, the RO should afford the Veteran a VA examination to ascertain the extent of disability solely attributable to the service-connected coccygodynia, as requested in the previous remand.  See Stegall, 11 Vet. App. at 271.

As for the VA psychiatric examination, completed in May 2009, this examination was to be conducted after the above-requested examination for the coccygodynia.  As an adequate examination of the coccygodynia was not conducted, the psychiatric examiner did not have the needed information that was to be obtained from that examination.  Thus, the RO should obtain an addendum from the psychiatric examiner, once an adequate examination of the coccygodynia has been completed.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the treatment records of the Veteran's October 2008 hospitalization for a spinal injury at the Richmond VAMC.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  If the above records are obtained, request that the April 2009 VA examiner provide an addendum to his previous opinion, if that physician is still available.  Specifically, the physician should state whether any change in opinion is warranted based on the above reports of treatment.

If the original examiner is no longer available to provide the requested addendum, another equally qualified VA examiner shall provide the necessary additional information.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible. 

3.  After completion of the above, afford the Veteran a VA examination, by an appropriate specialist, to ascertain the extent of disability solely attributable to the service-connected coccygodynia.  In this regard, the examiner must clearly differentiate the symptomatology caused by the service-connected disorder from that caused by any nonservice-connected disorder(s).  All appropriate tests and studies should be performed and all findings must be reported in detail.  If there are other disorders found, in addition to coccygodynia, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The claims file and a copy of this remand must be made available to the examiner prior to completion of the examination report. 

4.  Thereafter, and only after completion of the above, request that the May 2009 VA examiner provide an addendum to her previous opinion, if that physician is still available.  Specifically, the physician should provide a clarification as to the following:

Is it at least as likely as not that any current psychiatric disorder is being caused or aggravated beyond natural progression by the symptoms of his service-connected coccygodynia?  In answering this question, the examiner must separate any symptoms attributable to the service-connected coccygodynia from any nonservice-connected medical condition shown to be present and include review of the findings made from the above-scheduled VA examination to ascertain the severity of the Veteran's service-connected coccygodynia. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible. 

5.  Upon completion of this additional development, readjudicate all claims on appeal in light of any additional evidence secured.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

